

116 HR 6513 IH: To defer the year of inclusion for certain capital gains invested in a qualified opportunity fund.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6513IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Riggleman (for himself, Mr. Reschenthaler, Mr. Ferguson, Mr. Steil, Mr. Burchett, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo defer the year of inclusion for certain capital gains invested in a qualified opportunity fund.1.Deferral of gain invested in opportunity zone property extended to 2030(a)In generalSection 1400Z–2(b)(1)(B) is amended by striking December 31, 2026 and inserting December 31, 2030. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this section. 